Case 9:20-md-02924-RLR Document 1987 Entered on FLSD Docket 10/03/2020 Page 1 of 6




                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF FLORIDA


        IN RE: ZANTAC (RANITIDINE)                                                             MDL NO. 2924
        PRODUCTS LIABILITY                                                                      20-MD-2924
        LITIGATION
                                                                      JUDGE ROBIN L. ROSENBERG
                                                                     MAGISTRATE JUDGE BRUCE E.
                                                                                      REINHART
        _______________________________/

    THIS DOCUMENT RELATES TO: ALL CASES

                                AMENDED PRETRIAL ORDER # 471
                          Document Discovery Schedule for Brand Manufacturers

               In PTO # 30, this Court set forth a schedule for motions to dismiss, discovery, motions

    in limine, motions for summary judgment, class certification, and bellwether trial selection.

    Over three months have passed since PTO # 30 and the initiation of formal discovery, and while

    some discovery has been exchanged, Plaintiffs recently suggested that the Court impose a

    formal schedule for the Brand Defendants to respond to Plaintiffs’ pending discovery requests.

    The basis for Plaintiffs’ request stems in large part from the fact that the parties previously

    agreed to an eighteen-month discovery period—a linchpin in the schedule imposed in PTO #

    30. Additionally, the parties have agreed that on January 8, 2021, the Plaintiffs shall disclose

    the specific types of cancer for which they will provide expert reports for general causation

    Daubert hearings.

               The Court’s intervention at this stage is necessary to ensure that the eighteen-month

    discovery schedule is maintained. The Court sought input from the parties on realistic timelines

    for discovery. The Court’s request was so that the Court could have greater clarity on the


    1
        The Court VACATES Pretrial Order # 47 at docket entry 1986 and substitutes this Amended Order in its place.
Case 9:20-md-02924-RLR Document 1987 Entered on FLSD Docket 10/03/2020 Page 2 of 6




    parties’ vision for completing discovery within the deadlines set forth in PTO # 30. To that

    end, the parties submitted detailed spreadsheets containing various proposed timelines for

    discovery, which the Court has reviewed in great depth.2 The Court also held a status

    conference on September 21, 2020, to permit the parties to explain their respective positions on

    what a realistic schedule for discovery should look like.

               Following the status conference, the Court permitted the parties to engage in discussions

    to see if an agreement could be reached on a specific schedule for document production. Two

    weeks have passed. Because the parties have been unable to reach an agreement, the Court

    enters this Order to set concrete deadlines for document production of both custodial and non-

    custodial documents. This Order is the Court’s best attempt—outside of an agreement between

    the parties—to balance the Plaintiffs’ need for the expeditious production of certain documents

    with the Defendants’ need to have sufficient time to substantially comply with Plaintiffs’

    requests.

               The Court’s deadlines vary from the parties’ submissions in certain respects. The

    Court’s schedule contains dates for substantial completion of document production, rather than

    dates for final completion. PTO # 30 sets the deadline for final completion of fact discovery,

    and by setting dates for substantial completion of document production the Court intends to

    allow ample time for Court intervention. The Court intentionally has not sought to define

    “substantial completion” because the Defendants are not similarly situated, and thus the

    discovery production process may vary based upon the Defendants’ differences. The Court’s

    expectation is that the parties will work together to agree on what constitutes “substantial



    2
        The parties’ proposed schedules are attached to this Order as Attachments One through Six.



                                                             2
Case 9:20-md-02924-RLR Document 1987 Entered on FLSD Docket 10/03/2020 Page 3 of 6




    completion” including, but not limited to, a focus on the prioritization of specific documents in

    the production process. Finally, the Court’s schedule contains separate deadlines for each

    Defendant rather than one uniform schedule.

           The Court’s schedule does not specify dates for individual categories of documents to

    be produced—a core request of Plaintiffs—because the entry of such a detailed discovery order

    given the fluid process of discovery, especially in the absence of agreement by the parties, could

    be premature. Nonetheless, the Court recognizes and acknowledges that there are certain types

    of discovery that Plaintiffs strongly have represented that they need as soon as possible so that

    Plaintiffs can meet their January 8th cancer disclosure deadline. The Court’s schedule thus

    provides for substantial non-custodial productions as well as the first tranche of custodial

    productions before the January 8th deadline, and reaffirms the need for each Defendant to make

    substantial rolling productions as quickly as possible. As Plaintiffs review those files, they can

    identify custodians, request custodial files, and begin focusing on Defendants’ custodial

    productions. Consistent with Plaintiffs’ vision stated during the status conference, this structure

    allows discovery to progress in a linear fashion, from steppingstone to steppingstone, and in

    accordance with the deadlines set forth in PTO # 30.

           The Court believes that Plaintiffs should seek to obtain the most critical documents as

    quickly as Defendants are reasonably able to provide the documents. The discovery process

    outlined in PTO # 32 expressly provides the mechanism by which both parties can seek the

    Court’s intervention should they be unable to accomplish their discovery goals through the meet

    and conferral process. Recognizing that there are times when the Court must intervene in the

    discovery process, the Court previously ordered Magistrate Judge Reinhart to set aside time for

    a hearing on issues that were raised at the status conference. DE 1914. After the Court’s order,


                                                    3
Case 9:20-md-02924-RLR Document 1987 Entered on FLSD Docket 10/03/2020 Page 4 of 6




    however, the parties submitted a letter wherein they stated that they were not prepared to utilize

    the hearing time set aside by the Court and, as a result, no hearing was held. The Court will set

    further hearings as necessary to facilitate the overall discovery process for all parties.

           As to the Defendants’ proposed schedules, the Court has modified several of their

    proposed deadlines. To the extent the deadlines in this Order are later than the date on which

    Defendants can provide the documents, the Court’s Order is not intended to cause delay—

    Defendants should provide all documents as soon as practically possible. To the extent the

    deadlines in this Order are earlier than the dates proposed by Defendants, such modifications

    are relatively minor and intended to support compliance with the deadlines set forth in PTO #

    30. Nothing in this Order precludes the parties from utilizing the process set forth in PTO # 32

    to address any issues that warrant the Court’s intervention.

           With respect to custodial production, the Plaintiffs’ schedule proposed that the Plaintiffs

    provide a list of custodians and also reach agreement on search terms by October 1, 2020, and

    that the parties would use the PTO # 32 dispute resolution process if agreement was not reached.

    The Plaintiffs further proposed that Defendants begin a rolling production 45 days later to be

    completed by December 31, 2020. As the October 1st date has now passed, the Court instead

    orders that Plaintiffs shall provide the list of custodians and proposed search terms (if not yet

    provided to Defendants) by October 6, 2020, and that the parties continue to meet and confer

    daily on the search terms and the number/identity of custodians until October 8, 2020. If they

    cannot reach agreement by October 8, 2020, they shall submit their dispute to the Court

    pursuant to PTO # 32 by no later than 3:00 pm on October 9, 2020.

           It is the Court’s intent that this first tranche of custodians will focus upon those

    individuals whom the Plaintiffs believe will be most helpful to advancing their investigation,


                                                     4
Case 9:20-md-02924-RLR Document 1987 Entered on FLSD Docket 10/03/2020 Page 5 of 6




    and with the expectation that this will be the first—not the only—tranche. The Court therefore

    encourages the parties to consider what a reasonable number of custodians for this first tranche

    is, in light of the timelines set forth below, and what custodians should be deferred to any

    subsequent tranches of custodial production, if any.

           After careful consideration, the Court ORDERS the parties to comply with the

    following timelines:

           A. BOEHRINGER INGELHEIM DISCOVERY TIMELINE

                 Event                      Initial Production           Substantial Completion
     Non-custodial document           In progress                      December 31, 2020
     production
     First tranche of custodial       November 24, 2020                December 31, 2020
     document production


           B. SANOFI DISCOVERY TIMELINE

                 Event                    Initial Production           Substantial Completion

     Non-custodial document          In progress                    December 20, 2020
     production
     First tranche of custodial      November 24, 2020              December 31, 2020
     document production


           C. PFIZER TIMELINE

                 Event                    Initial Production           Substantial Completion

     Non-custodial document          In progress                     October 30, 2020
     production
     First tranche of custodial      November 24, 2020               December 31, 2020
     document production




                                                   5
Case 9:20-md-02924-RLR Document 1987 Entered on FLSD Docket 10/03/2020 Page 6 of 6




             D. GSK TIMELINE

                 Event                             Initial Production                 Substantial Completion
     Non-custodial document                  In progress                             March 15, 20213
     production
     First tranche of custodial              November 24, 2020                       December 31, 2020
     document production


             Finally, the Court REFERS to Judge Reinhart the authority to set deadlines for specific

    categories of document production and subsequent tranches of custodial productions if

    requested, pursuant to PTO # 32.

             DONE and ORDERED in Chambers, West Palm Beach, Florida, this 3rd day of

    October, 2020.



                                                           ROBIN L. ROSENBERG
                                                           UNITED STATES DISTRICT JUDGE




    3
      GSK’s proposed schedule contained deadlines for specific categories of documents. The Court refers to Judge
    Reinhart the authority to hold a hearing, if needed, in order to set interim deadlines for those specific categories,
    consistent with the January 8th deadline.



                                                             6
